[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE: MOTION FOR SUMMARY JUDGMENT (#144)
Plaintiff, The Omichron Corporation is a manufacturer of ski equipment with a principal place of business in South Londonderry, Vermont. Defendants are the John T. Mathewson Company, a corporation with a principal place of business in Norfolk, Connecticut and John and Anita Mathewson also of CT Page 292 Norfolk.
The plaintiff has filed a motion for summary judgment. Summary judgment shall be rendered, however, only if the pleadings, affidavits, and other proof submitted show that there is no genuine issue as to any material fact and the moving party is entitled to judgment as a matter of law. Conn. Practice Bk. 384. The moving party must show the absence of any material disputed issues. Fogarty v. Rashaw, 193 Conn. 442, 445.
There are a number of issues of material fact unresolved in the moving papers concerning the complaint, the special defenses and the defendants' counterclaim. Accordingly, the motion for summary judgment should be and is denied.
McDONALD, J.